Citation Nr: 1232307	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The Veteran testified at a Board hearing at the RO in June 2009 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The case was remanded by the Board in July 2010 to attempt to obtain and associate with the claims file any records from Camp Casey and any records from the VA medical center in Dallas dated 1971.  The RO attempted to obtain the records and provided a formal finding of unavailability in April 2012 documenting their attempts.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2005.  At that time the examiner diagnosed the Veteran with a possible old fracture of the left fourth finger or metacarpal area.  X-rays show conflicting findings.  One note showed a slightly deformed fourth proximal phalangeal neck area, normal variation versus old solidly healed fracture.  Another note showed no evidence of fractures or dislocations with maintained joint spaces and unremarkable soft tissue.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, the Board finds that it is necessary to afford the Veteran a new VA examination to determine if the Veteran has a current disability of the left hand.  

The Board also notes the representative's request in July 2012 that VA contact the Veteran to determine the status of his efforts to obtain the unavailable treatment records.  As the issue is already being remanding for a VA examination, the RO should also send the Veteran a letter informing him that he may submit any additional evidence at any time, to include any records from Camp Casey and the VAMC Dallas that VA has not been able to obtain. 

Accordingly, the case is REMANDED for the following action:

1. The RO should inform the Veteran that he may submit any additional evidence he has obtained at any time.  This evidence may include treatment records from Camp Casey and the VAMC Dallas from 1971.  

2.  The Veteran should be afforded a new VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

a.)  Does the Veteran have a currently diagnosed disability of the hand or fingers?

b.)  If so, is it at least as likely as not (a 50% probability or more) that the Veteran's disability was manifested in or caused by the Veteran's service.  The examiner should note that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability.

A complete rationale for any opinion offered should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a left hand disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


